Citation Nr: 0732127	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for traumatic arthritis 
of bilateral wrists, bilateral ankle, and right knee. 

4.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969 and was awarded a Purple Heart Medal.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the 
following: peripheral neuropathy as secondary to diabetes 
mellitus; kidney problems as secondary to diabetes mellitus; 
bilateral eye disorder as secondary to diabetes mellitus; 
hypertension as secondary to diabetes mellitus; impotence as 
secondary to diabetes mellitus; arthritis of the bilateral 
wrists, bilateral ankles, and right knee; hearing loss; and 
tinnitus.  The claim for a low back disorder was not reopened 
and entitlement to individual unemployability was denied.  

In his August 2002, notice of disagreement, the veteran 
specifically listed the issues he wanted to appeal and did 
not list the claims regarding service connection for kidney 
problems as secondary to diabetes mellitus, whether new and 
material evidence had been received to reopen the claim for a 
low back disorder; and entitlement to TDIU.  In a January 
2004 rating decision, service connection was granted for 
hearing loss, tinnitus, and erectile dysfunction, along with 
receiving entitlement to special monthly compensation based 
on loss of use of creative organ.  In a January 2004 
supplemental statement of the case, the RO found that the 
veteran was essentially already service connected for 
peripheral neuropathy as secondary to diabetes mellitus and 
recharacterized the issue as entitlement to a separate 
compensable evaluation for peripheral neuropathy.  The only 
issues remaining before the Board are as stated on the 
previous page.  

In August 2007, the veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  Additional medical evidence was submitted at 
the time of the veteran's Central Office hearing, along with 
a waiver of RO consideration.  During the pendency of the 
appeal, the veteran's claims folder was transferred to the 
jurisdiction of the Montgomery RO.

The issues of entitlement to service connection for 
hypertension secondary to diabetes mellitus, type 2; 
entitlement to service connection for traumatic arthritis of 
bilateral wrists, bilateral ankle, and right knee; and 
entitlement to a separate compensable rating for peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at his August 2007 Central Office hearing (prior 
to the promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his appeal seeking service 
connection for a bilateral eye disorder secondary to diabetes 
mellitus; there is no question of fact or law remaining 
before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, with regard to the issue of entitlement to service 
connection for a bilateral eye disorder, are met; the Board 
has no further jurisdiction in the matter. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.202, 
20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal 
may be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.

On the record at the hearing before the undersigned in August 
2007, the veteran withdrew his appeal in the matter of 
entitlement to service connection for a bilateral eye 
disorder secondary to diabetes mellitus.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on that issue.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
it must be dismissed without prejudice.


ORDER

The appeal seeking entitlement to service connection for a 
bilateral eye disorder secondary to diabetes mellitus is 
dismissed.


REMAND

A January 2001 treatment record from Birmingham VA Medical 
Center (VAMC), included an assessment of diabetes mellitus 
feet.  An April 2001 record concluded that there was evidence 
of polyneuropathy in the left upper extremity compatible with 
diabetic neuropathy.  Other records from Birmingham VAMC 
included a diagnosis of diabetic peripheral neuropathy.  On 
the Alabama DDS supplement to disability report, the veteran 
reported that he had peripheral neuropathy in both feet.  
Based on the medical evidence of record, the nature and 
severity of the veteran's upper and lower extremity diabetic 
peripheral neuropathy is unclear.  A VA neurological 
examination is indicated.  

The veteran believes that his hypertension is secondary to 
his diabetes mellitus.  The record showed that the veteran 
has been simultaneously treated for his diabetes mellitus and 
hypertension.  1996 to 2002 records from Dr. M. R. B., 
included a March 1998 record in which the veteran indicated 
that he had occasional episodes of feeling his heart flutter 
for an hour or two, especially when his blood sugar was 
higher.  Other private medical records, as well as VA out 
patient treatment records, showed continuous treatment for 
hypertension and diabetes mellitus.  The Board notes that 
whether the appellant's hypertension was caused or aggravated 
by the veteran's service-connected diabetes mellitus is a 
medical question, in which a medical opinion is necessary. 

Service medical records (SMR's), included an August 1967 
record that showed that the veteran was treated for a right 
foot abrasion.  SMR's showed that the veteran was awarded the 
Purple Heart for multiple fragment wounds in January 1968.  A 
January 1968 record indicated that the veteran had well-
healed fragment wounds, among other places, in his left upper 
arm, right leg, and ankle.  A February 1968 record noted that 
the veteran fell down the stairs, in which his back was 
evaluated.  On May 1969 separation examination, the veteran 
indicated that he had foot trouble.  Post service, an October 
1969 x-ray revealed right ankle sprain.  An August 1976 
record reported complaints of right lower extremity pain.  A 
December 2001 record included a longstanding history of 
polyarticular degenerative arthritis.  On May 2002 VA 
examination, the veteran indicated that he injured his wrists 
and ankles when he jumped out of helicopters while serving in 
Vietnam.  Approximately in 1994, he had his right wrist fused 
and then in December 2001 he had his left wrist fused.  He 
also indicated that he had pain and swelling in both ankles 
since Vietnam and an October 2001 x-ray showed degenerative 
arthritis of both ankles.  The assessment included 
generalized degenerative joint disease, severe, involving the 
ankles, wrists, and knees.  Also, October 2004 VA examination 
found generalized degenerative joint disease, status post two 
wrist fusions, status post orthopedic evaluation and need for 
right ankle fusion (confirmed by x-rays).  The VA examiners 
did not address whether or not the veteran's generalized 
arthritis of the bilateral ankles, wrists, and knees were 
related to an event or injury in service.  Therefore, the 
Board believes further medical inquiry is necessary

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for diabetic peripheral neuropathy, 
hypertension, and any wrist, ankle, knee 
disorders, since his discharge from 
service.  Complete records of such 
treatment should be obtained from all 
sources identified that have not already 
been associated with the claims file.

2.  The RO/AMC should arrange for the 
veteran to be examined by a cardiologist 
to determine whether the veteran's 
hypertension was caused or aggravated by 
his service-connected diabetes mellitus.  
The examiner must review the claims file 
and note that review in the report.  Any 
indicated tests or studies should be 
completed.  The examiner should list any 
heart disability diagnostic entity found 
on examination, and as to each diagnosis 
indicate whether it was (a) caused or (b) 
aggravated by (and if so, to what degree) 
the veteran's diabetes mellitus.  The 
examiner must explain the rationale for 
all opinions given.

3.  The appellant should be scheduled for 
an orthopedic examination to determine the 
nature and etiology of any current wrist, 
ankle, and/or knee disorders.  The 
examiner must review the claims file and 
note that review in the report.  For each 
issue, the examiner should opine whether 
it is at least as likely as not that the 
veteran's current wrist, ankle, and knee 
disorders are caused by an event or injury 
in service.  The physician must explain 
the rationale for any opinions given.

4.  The RO/AMC should schedule the veteran 
for a peripheral neurological examination 
to determine the nature and severity of 
any upper and lower extremity diabetic 
peripheral neuropathy.  The examiner 
should review the claims file and note 
that review in the report.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a)  identify all symptoms of the veteran's 
diabetic peripheral neuropathy of the 
upper and lower extremities;

b)  evaluating each extremity separately, 
indicate whether, the peripheral 
neuropathy affecting that extremity has 
caused moderately severe or severe (with 
marked atrophy) incomplete paralysis of 
the affected nerve(s), or complete 
paralysis of the affected nerve; 

c)  identify the specific symptomatology 
due solely to the veteran's diabetic 
peripheral neuropathy as opposed to any 
nonservice-connected disorder.  If is not 
possible to separate such symptomatology, 
the examiner should so indicate in his 
report; and

d)  provide detailed rationale, with 
specific references to the record, for the 
opinions provided.

5.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If any of 
the claims remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


